*208OPINION OF THE COURT
Renwick, J.
This action arises out of a construction site accident. Plaintiff, an undocumented alien from Ecuador, emigrated to the United States in 2001. In 2002, plaintiff was hired as a construction worker by third-party defendant Roadrunner Construction Corp., despite its knowledge of his immigration status. Roadrunner never requested a Social Security number from plaintiff and paid him in cash or by check, and never withheld any payroll taxes from his wages.
On October 30, 2003, plaintiff was working on a construction project in which townhouses were being built by Jefferson Townhouses, LLC (Jefferson,) the owner of the property, which had hired Roadrunner to do carpentry work. Plaintiff was performing his work on the roof of a townhouse, framing a 30-foot wall outside of the unit, when he fell two stories to the second floor through an improperly covered opening in the roof. Plaintiff sustained severe injuries, including traumatic brain injury and multiple fractures of the vertebrae.
On November 2, 2004, plaintiff commenced this action against Jefferson, among others. This Court found that plaintiff was entitled to partial summary judgment on liability based upon the violation of Labor Law § 240 (1) (see Angamarca v New York City Partnership Pious. Dev. Fund Co., Inc., 56 AD3d 264, 265 [2008]). Meanwhile, the matter proceeded to trial on damages, at the conclusion of which, the jury found that plaintiff sustained total damages in the sum of $20 million: (1) $100,000 for past pain and suffering, including loss of enjoyment of life; (2) $1,531,172 for past medical expenses; (3) $74,013 for past loss of earnings; (4) $1,000,000 for future pain and suffering, including loss of enjoyment of life for 40 years; (5) $16,721,684 for future medical expenses for 40 years; (6) $573,131 for future loss of earnings for 23 years.
Jefferson appeals from the judgment seeking a new trial on the ground that the trial court improperly precluded it from cross-examining plaintiff and other witnesses about plaintiffs immigration status and his desire, expressed prior to the instant accident, of returning to Ecuador after he had earned enough money in the United States. Defendant argues that the jury should have been allowed to consider such evidence in determining its award of future lost earnings and medical costs. Defendant also argues that the damage award for future medical expenses was excessive. Plaintiff cross appeals, contesting the *209adequacy of the damage award for past and future pain and suffering.
Although a worker’s immigration status may be a legitimate factor in litigating a lost wage claim (Balbuena v IDR Realty LLC, 6 NY3d 338, 362 [2006]), under the facts of this case, the trial court providently exercised its discretion in precluding defendant from inquiring about plaintiffs immigration status. In addressing mitigation concerns, the Balbuena Court explicitly held that where a plaintiff has suffered serious injuries which prevent him from working (such as Angamarca in this case) mitigation of damages is not implicated, and therefore, his immigration status is irrelevant {id. at 361).
Nor can we say, in the instant case, that the trial court erred in refusing to permit cross-examination of plaintiff about his immigration status and prior desire to return to Ecuador. Any argument, by defendant, that plaintiff was subject to deportation to Ecuador or had expressed an interest, prior to the accident, in some day returning to Ecuador, in an effort to suggest that plaintiff would incur lower medical expenses in Ecuador than in the United States, would also have been inappropriate. Contrary to the dissent’s suggestion, defendant proffered no evidence that deportation was anything other than a speculative or conjectural possibility. The speculation that plaintiff might at some point be deported or voluntarily return to Ecuador was so remote that it rendered the issue of citizenship of scant probative value to the calculation of damages (see Gonzalez v City of Franklin, 137 Wis 2d 109, 138-140, 403 NW2d 747, 759 [1987]; Clemente v State of Cal., 40 Cal 3d 202, 221, 707 P2d 818, 829 [1985]; Peterson v Neme, 222 Va 477, 482-483, 281 SE2d 869, 871-872 [1981]).
Moreover, defendant does not dispute that it was not prepared to show relevant evidence at trial that, had plaintiff returned to his native country, his future medical expenses would have been lower than those awarded by the jury. In fact, the trial court precluded purported expert testimony on this very same issue because of its belated disclosure — less than a week before trial. Defendant does not contest that ruling in this appeal. Significantly, defendant was not prepared to present evidence from any source that would have guided the jury in determining whether plaintiffs future medical expenses would have been lower in Ecuador, and to what extent, than those awarded by the jury. Thus, under the unique facts of this case, the jury’s determination of future medical expenses in Ecuador would have been mere speculation.
*210We turn to the issue of damages. The award of $100,000 for past pain and suffering and $1 million for future pain and suffering over 40 years deviates materially from for what would be reasonable compensation under the circumstances. The record shows that at the time of the accident, plaintiff was 34 years old and suffered traumatic brain injury and multiple fractures of the vertebrae, as well as rib fractures, leg fractures, and a wrist fracture. Because plaintiffs spinal fractures placed him at risk for paralysis, he was kept on bed rest during his entire six-week hospital stay. During this period, medical personnel withheld pain medication so that they could perform a proper neurological assessment, which included deliberately and repeatedly inflicting pain to identify a change in plaintiffs level of consciousness. In addition, during that time, plaintiff underwent numerous medical procedures and surgeries, including a tracheotomy to ease his breathing. Plaintiffs head injuries required surgery to remove the contused part of his brain and a portion of his skull to reduce pressure. Specifically, the surgeon removed a bone flap from plaintiffs skull and cut away a portion of the right temporal lobe, as well as other portions of the brain. Surgeons then made a pocket in plaintiffs abdomen and inserted the bone flap in the pocket, to save the bone for later re-attachment. His multiple fractures of the vertebrae resulted in increased kyphosis (curvature) of plaintiffs spine, which required surgery to halt any further kyphosis. The surgery consisted of a spinal fusion of the vertebrae and the insertion of plates, nuts, screws, and rods into plaintiffs back. Plaintiff was left with orthopedic deficits after the accident and hospital treatment, including one leg shorter than the other, a rounded spine, a malunion in his wrist, and an indentation in his face from the craniectomy. He also walks with a slow gait and has poor flexibility in his lower back. The brain injuries also resulted in cognitive impairments, primarily significant imbalance disturbance, very significant visual neglect on the left, and serious disturbances in the visual organizational realm. Due to his serious physical and cognitive impairments, plaintiff will always require some sort of supervision and assistance. In view of the devastating injuries and the deteriorating quality of life suffered by plaintiff, we find the sums of $1.5 million and $3.5 million, respectively, for past and future pain and suffering, to be a more appropriate award (see Paek v City of New York, 28 AD3d. 207 [2006], lv denied 8 NY3d 805 [2007] [award of $3,000,000 for future pain and suffering over 40 years, where the plaintiff *211sustained a severe brain injury resulting in permanent cognitive impairments affecting memory, concentration, organizational ability, and emotional response]; see also Reed v City of New York, 304 AD2d 1, 6-7 [2003], lv denied 100 NY2d 503 [2003] [award and past pain and suffering of $2.5 million and future pain and suffering of $2.5 million over 30 years where plaintiff suffered brain injuries that prevented her from holding a simple job for more than a few months, and also suffered seizures and memory loss]; see also Sawtelle v Southside Hosp., 305 AD2d 659 [2003] [an award of $1,250,000 for past pain and suffering and $2,000,000 for future pain and suffering where plaintiff sustained a debilitating stroke following surgery]).
In view of testimony that plaintiff will would need around-the-clock care and rehabilitation services for the remainder of his life, the $16,721,684 award for future medical expenses over a projected 40-year period is not so disproportionate to what constitutes reasonable compensation as to warrant reduction. We have reviewed the remaining issues raised by defendant and find them unavailing.
Accordingly, the judgment of the Supreme Court, New York County (Karen S. Smith, J.), entered September 8, 2009, to the extent appealed from as limited by the briefs, awarding plaintiff Angamarca damages for future lost earnings and future medical expenses and past and future pain and suffering, should be modified, on the law and the facts, to vacate the award for past and future pain and suffering and the matter remanded for a new trial solely as to such damages, unless defendant Jefferson Townhouses, LLC, within 30 days of service of a copy of this order with notice of entry, stipulates to increase the award for past pain and suffering from $100,000 to $1,500,000 and the award for future pain and suffering from $1,000,000 to $3,500,000, and otherwise affirmed, without costs.